Citation Nr: 0623731	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  00-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for hallux valgus of 
the left foot, status post bunionectomy, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1980 and from March 1981 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which denied the veteran's claim for a compensable 
evaluation for hallux valgus of the left foot, status post 
bunionectomy.  In June 2002 the veteran appeared and offered 
testimony before the undersigned Veterans Law Judge at a 
Travel Board hearing at the RO.  A transcript is of record.  

After the hearing in June 2002, the Board determined that 
further development was required to properly evaluate the 
veteran's claim for an increased rating for hallux valgus of 
the left foot.  In August 2002, the Board undertook 
additional development with regard to this issue pursuant to 
38 C.F.R. § 19.9(a)(2).  After that regulation was declared 
invalid, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
remanded the case to the RO for further development in 
September 2003.  

Following the requested development, in January 2006, the RO 
increased the evaluation for hallux valgus of the left foot, 
status post bunionectomy, from 0 percent to 10 percent, 
effective November 1, 1999.  As the assigned ratings do not 
represent the highest possible rating available under the 
Rating Schedule, the veteran's appeal of the assigned 
disability evaluation for his service-connected left foot 
disorder continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

FINDINGS OF FACT

1.  The veteran's hallux valgus of the left foot, status post 
bunionectomy, is manifested by pain, tenderness, and mild 
degenerative arthrosis of the first metatarsophalangeal 
joint, analogous to no more than a moderate left foot 
disability.  

2.  No unusual or exceptional disability factors such as 
marked interference with employment or frequent periods of 
hospitalization have been presented with regard to the 
veteran's hallux valgus of the left foot, status post 
bunionectomy.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hallux valgus of the left foot, status post bunionectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in April 2004 was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the post-remand transfer and 
recertification of the veteran's case to the Board, and the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  That letter informed the 
veteran of what evidence was required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish a higher evaluation for 
hallux valgus of the left foot, given that there has been a 
Board remand followed by additional RO notice and 
readjudication, and he has been provided all the criteria 
necessary for establishing higher ratings, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  

II.  Factual background

The service medical records indicate that the veteran was 
seen on several occasions for complaints of painful feet 
secondary to pes planus.  A bone scan, performed in October 
1988, revealed findings consistent with bilateral stress 
fractures, left greater than right.  

A VA orthopedic examination, dated in January 1993, revealed 
findings of pes planus deformity with moderate hallux valgus 
deformity.  The veteran also complained of some pain over the 
anterior dorsal aspect of his foot and ankle with range of 
motion of the ankle to 20 percent dorsally and 30 percent 
plantar flexion.  The pertinent diagnosis was hallux valgus 
deformity and pes planus of the feet, bilaterally.  

A rating action in April 1994 granted service connection for 
pes planus, evaluated as 10 percent disabling, effective 
August 1992.  

VA treatment records, dated from July 1994 through October 
1997, show that the veteran received ongoing clinical 
evaluation and treatment for foot pain.  The veteran was seen 
at a podiatry clinic in September 1994 with complaints of 
general foot pain.  Orthopedic examination revealed decreased 
range of motion with crepitation.  It was also noted that the 
veteran had pes planus foot type, with bilateral hallux 
valgus formation.  Neurologic examination was normal.  The 
veteran underwent a bunionectomy on the left great toe in 
April 1996.  During a clinical visit in July 1996, the 
veteran indicated that he had mild pain on weight bearing; 
the assessment was status post bunionectomy, left foot, times 
3 months.  

By a rating action of November 1997, the RO granted service 
connection for hallux valgus, right and left feet, each 
evaluated as 0 percent disabling, effective from August 18, 
1992.  

The veteran's claim for an increased rating for his left foot 
disorder (on VA Form 21-4138) was received in September 1999.  
Submitted in support of his claim was a VA progress note, 
dated in September 1999, indicating that he had undergone a 
bunionectomy on the left foot 3 days prior to his visit; he 
stated that he had only experienced mild pain in the left 
foot.  Examination of the left foot revealed only minimal 
tenderness upon palpation.  The assessment was status post 
bunionectomy, left, times 3 days.  

VA progress notes, dated from September 1999 through March 
2002, show that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
symptoms associated with hallux valgus of the left foot.  An 
October 1999 VA progress note indicates that the veteran was 
seen for a follow up evaluation of his left foot surgery on 
September 10, 1999; he related some tenderness in the 1st 
metatarsophalangeal (MTP) area on the right foot.  When he 
was seen in November 1999, it was noted that the veteran 
related no pain from the surgery on the left foot in 
September 1999.  The assessment was status post 2 months 
bunionectomy, left hallux.  

The veteran was afforded a VA examination in May 2002 for 
evaluation of diabetes mellitus.  Extremities revealed no 
peripheral edema, cyanosis, or clubbing.  Examination of the 
feet revealed pes planus deformity of the feet, and pain in 
the feet when walking barefoot.  

At his Travel Board hearing in June 2002, the veteran 
indicated that he was experiencing problems with swelling of 
his feet with walking; he stated that it took at least 10 to 
15 minutes before he got circulation in his feet.  The 
veteran reported having problems with pain and throbbing in 
his feet after prolonged standing; he stated that he had 
undergone two surgeries for bunions on his left foot. He 
indicated that he had difficulty walking any significant 
distance without experiencing pain and throbbing.  The 
veteran stated that he treated his left foot with soaking of 
his feet in Epsom salt.  He also indicated that he had been 
issued orthopedic shoes for his feet.  The veteran maintained 
that his foot problems had negative affected his ability to 
secure a better position with an elite group of prison 
guards.  

Received in May 2003 were VA progress notes, dated from June 
2000 to March 2002, which show that the veteran has continued 
to receive clinical attention and treatment for several 
disabilities, including bunion deformity of the left foot.  
He was seen in June 2000 for care of left foot pain after 
surgery in September 1999.  He indicated that he was working 
but he had difficulty when he was on his feet for long 
periods of time.  Examination revealed pain on palpation to 
the 1st MTP joint and neck, with slight pain with 1st MPJ 
range of motion.  The assessment was status post bunionectomy 
times 6 months.  He was casted for orthoses.  

The veteran was afforded a VA compensation examination in 
August 2004, at which time he complained of burning pain and 
swelling in his feet; however, it was noted that he is a 
diabetic.  It was noted that X-rays performed on his feet 
prior to his surgery showed bilateral hallux valgus with 
subluxation of the first metatarsal joint, and he had surgery 
to correct it.  It was further noted that the veteran worked 
full-time as a corrections officer, a position which requires 
standing and walking.  He had some functional limitations on 
standing and walking.  No unusual shoe wear was noted, and he 
used no assistive devices.  On clinical evaluation, the 
veteran had tenderness on the metatarsophalangeal joint, with 
no swelling.  He had tenderness on the left first MTP joint, 
with no swelling.  He had normal range of motion.  He had 
tender plantar fascia in both feet.  He had interdigital 
maceration from a tinea pedis disorder.  He had a low arch 
profile, but not pes planus.  No instability or weakness.  
The pertinent diagnosis was status post correction for 
bilateral hallux valgus deformities with bunionectomy, with a 
good result; residual mild degenerative arthrosis of the 
first MTP joints, and mild valgus deformity with loss of 
function due to pain.  The examiner noted that the veteran 
had left hallux valgus with recent repair with mild loss of 
function due to pain, which was noted to obviously function 
much better than an amputation of 1st toe.  

III.  Legal Analysis.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath.  Where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  VA regulations also 
require that disability evaluations be based upon the most 
complete evaluation of the condition that can be feasibly 
constructed with interpretation of examination reports, in 
light of the whole history, so as to reflect all elements of 
disability.  The medical as well as industrial history is to 
be considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The Board notes that the veteran has been assigned 10 percent 
rating for the left foot, and the rating criteria used in 
evaluating the disability can be found at 38 C.F.R. Part 4, 
Diagnostic Code (DC) 5280 (2005).  A 10 percent evaluation is 
afforded where symptoms are severe, if equivalent to 
amputation of the great toe or if the toe has been operated 
on with resection of the metatarsal head.  An evaluation in 
excess of 10 percent is not available under this rating code.  

Hence, in order to qualify for a higher rating, the Board 
must examine whether the veteran's left foot disability could 
be rated pursuant to other rating criteria.  Under DC 5284, a 
10 percent evaluation is warranted for a moderate foot 
injury, a 20 percent evaluation is assigned for moderately 
severe foot injury, and a 30 percent evaluation is assigned 
for severe foot injury.  With actual loss of use of the foot, 
a 40 percent rating is assigned.  See 38 C.F.R. Part 4, 
Diagnostic Code 5167.  Although the functioning of the left 
foot is limited, no medical evaluation or opinion on file 
indicates that the veteran has actually lost the use of the 
left foot, so as to warrant a 40 percent rating under 
Diagnostic Code 5167. 

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities (Rating Schedule).  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. 4.6 (2005).  Use of terminology such 
as "severe" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  See 38 C.F.R. 
§§ 4.2, 4.6.  

As noted above, VA treatment reports indicate that the 
veteran has undergone two operations on his left foot for 
bunions; follow up evaluations of the left foot reflect 
complaints only of pain in the left foot and mild tenderness 
of the 1st MTP joint.  On the occasion of his most recent VA 
examination in August 2004, it was noted that X-rays 
performed on his feet prior to his surgery showed bilateral 
hallux valgus with subluxation of the first metatarsal joint, 
and he had surgery to correct it.  It was further noted that 
the veteran worked full-time as a corrections officer, a 
position which requires standing and walking.  He had some 
functional limitations on standing and walking.  No unusual 
shoe wear was noted, and he used no assistive devices.  On 
examination, the veteran had tenderness on the MTP joint, 
with no swelling.  He had tenderness on the left first MTP 
joint, also with no swelling.  There was a normal range of 
motion.  He had tender plantar fascia in both feet, and 
interdigital maceration from tinea pedis.  He had a low arch 
profile, but not pes planus.  There was no instability or 
weakness.  After reviewing these findings, it is the judgment 
of the Board that the degree of impairment resulting from the 
hallux valgus of the left foot, status post bunionectomy, 
approximates no more than a moderate foot disability under 
Diagnostic Code 5284.  

There is no medical evidence of record that demonstrates 
symptomatology associated with malunion of, or nonunion of 
tarsal or metatarsal bones (Diagnostic Code 5283); therefore 
an evaluation of the veteran's left foot disorder under that 
code is not for application.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has some limitation of motion and that there is some 
pain on motion.  Yet, the Board finds that the 10 percent 
disability rating assigned for the left foot adequately 
compensates him for his limitation of motion, pain, and 
functional loss.  The examiner noted that the veteran had 
mild loss of function due to pain; as such, limited motion of 
the left foot toe results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional functional 
loss and/or limitation of motion during flare-ups or with 
use.  Hence, the 10 percent disability rating assigned by the 
RO for this condition is correct, and the preponderance of 
the evidence is against a higher evaluation.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
As a lay person, the veteran is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training and expertise to 
opine regarding diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for hallux valgus of the left 
foot status post bunionectomy.  This conclusion comes after 
careful review of the entire record, in which the Board finds 
that the weight of the evidence shows that the veteran's 
disability most closely reflects a 10 percent rating.  As a 
result, his claim for an increased disability rating is 
denied.  

The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  See 38 
C.F.R. § 3.321(b) (2005).  However, the Board believes that 
the regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  In this regard, while the veteran 
complains of pain in his feet after prolonged periods of 
standing and walking, the record indicates that he is 
currently working on a full-time basis.  The record does not 
reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the Rating Schedule 
would not adequately compensate the veteran for his service-
connected disability.  The Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Referral of this matter for consideration under the 
provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).  


ORDER

A rating in excess of 10 percent for hallux valgus of the 
left foot, status post bunionectomy, is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


